Citation Nr: 0925764	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a lower back strain, 
degenerative spur L4, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
February 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking an increased rating for his 
service connected lower back strain and the Veteran was 
provided a September 2005 VA examination associated with this 
claim.  However, at his April 2009 Board hearing, the Veteran 
(through his representative) indicated that his back disorder 
changed since his last VA examination.  Hearing Transcript, 
p. 7.  Accordingly, a more recent medical examination should 
be conducted.  

The Board also notes that additional relevant evidence may 
exist which has not been obtained.  At the Veteran's April 
2009 Board hearing he indicated that he was granted Social 
Security Administration disability benefits, based on his 
lower back disorder.  Hearing Transcript, p. 5.  However, the 
entire file from the Social Security Administration, 
including the medical evidence on which the decision was 
based, is not of record.  Relevant records from a Federal 
department of agency should be obtained, if available.  See 
38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for Social 
Security disability benefits, as well as 
the medical records relied upon concerning 
that claim.  All efforts to obtain the 
records should be fully documented, and the 
facilities must provide a written negative 
response if records are not available.

2.  AFTER obtaining the outstanding Social 
Security records, the Veteran should be 
afforded VA examination related to his 
lower back strain.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner is asked to indicate whether 
there is painful motion or weakness on 
motion, as well as to specifically record 
the range of motion of the Veteran's lower 
back (in degrees), and to indicate at what 
point motion becomes painful, including 
with repetitive use or on flare-ups.    

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




